

116 HR 4259 IH: Schools Preventing Hunger in At-Risk Kids Act
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4259IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Ms. Wild (for herself, Mrs. Radewagen, Mr. Bacon, Ms. Moore, Mr. Payne, Mr. Fitzpatrick, Mr. Thompson of California, Ms. Bass, Ms. Judy Chu of California, Mr. Trone, Mrs. Bustos, Mr. Hastings, Mrs. Dingell, Mr. Ted Lieu of California, Ms. Dean, Mr. Lawson of Florida, Mrs. Hayes, Mr. Sean Patrick Maloney of New York, Ms. Haaland, Mr. McGovern, Mr. Harder of California, Mr. Serrano, Ms. Barragán, Mr. Langevin, Mr. Ryan, Mr. Pappas, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to provide categorical eligibility for
			 free lunch and breakfast for certain children in kinship care, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Schools Preventing Hunger in At-Risk Kids Act or the SPARK Act. 2.School meals for foster children in kinship careSection 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758)—
 (1)in subsection (b)— (A)paragraph (5)(E)—
 (i)in clause (i), by striking or at the end; (ii)in clause (ii), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (iii)a child whose placement with a relative or family friend was carried out with the involvement of an agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.), regardless of whether such agency is responsible for the care and placement of such child.; and
 (B)in paragraph (12)(A)(vii)— (i)in subclause (I), by striking or at the end;
 (ii)in subclause (II), by striking the period and inserting ; or; and (iii)by adding at the end the following:
						
 (III)a child whose placement with a relative or family friend was carried out with the involvement of an agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.), regardless of whether such agency is responsible for the care and placement of such child.; and
 (2)in subsection (d)(2)(F)— (A)in clause (i), by striking or at the end; and
 (B)by adding at the end the following:  (iii)documentation has been provided to the appropriate local educational agency showing the status of the child as a child whose placement with a relative or family friend was carried out with the involvement of an agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.), regardless of whether such agency is responsible for the care and placement of such child; or.
				